DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-17, 19, 21, 26, 28 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Schilling reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Schilling to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Schilling assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8, 12-17, 19, 21, 26-28, 30-32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims 1 and 38 recitations of “second direction” are unclear, as there exists no mention of a “first direction” or “initial direction” prior to such within the respective claims.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 12 recites the limitation “its pitch, orientation and size”; ii) claims 16 and 30-31 recite the limitation “the pitch of the structure, the orientation of the structure and the size, shape and/or profile of the elements of the structure”; iii) claims 17, 19 and 21 recite the limitation “the corresponding second image sub-region within each image region”; and iv) claim 28 recites the limitations “the corresponding image exhibited at the corresponding viewing angle”.  
The claim 12 recitation of “in accordance with image information of the first image” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The term "typically" in claims 16, 19, 21 and 31 is a relative term which renders the claim indefinite.  The term "typically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 28 recitation of “acts as a pixel” is unclear.  Exactly what structure/configuration is sought?  Exactly how should a pixel “act”?  Please review/revise/clarify.
Claims 2, 5-6, 8, 13-15, 26-27 ad 32 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 12, 27 and 38 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0084851 to Schilling (“Schilling”).
	Regarding claim 1, Schilling anticipates a security element (e.g. film element 61, as shown in figs. 6-7) comprising: i) a first layer (e.g. replication layer 63, as shown in fig. 7) having a first surface (e.g. lower surface, as shown in fig. 7); ii) an array (fig. 7) of image regions (e.g. pattern region 78 and background regions 79, as shown in fig. 7) across (fig. 7) the first surface (aforementioned lower surface) arranged along (fig. 7) at least a second direction (e.g. width direction, as shown in fig. 7), each image region (78 and 79) comprising (fig. 7) at least a first image sub-region (e.g. regions occupied by projecting instances of reflection layer 64, as shown in fig. 7) having an average inclination defining an angle (e.g. an angle of 0 degrees, as shown in fig. 7), relative to (fig. 7) a plane (e.g. the plane in which film element 61 sits) of the security element (61), about an image region axis (e.g. axes extending through the depth of pattern region 78 and background regions 79, extending along a dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7) extending along a first direction (aforementioned dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7); iii) a diffractive (para. 82) optically variable effect generating (per para. 82, surface structure 67 may be a kinegram) structure (e.g. surface structure 67, as shown in fig. 7) provided in or on (fig. 7) the first surface (aforementioned lower surface) across (fig. 7) the first image sub-regions (aforementioned regions occupied by projecting instances of reflection layer 64), the diffractive optically variable effect generating structure (67) comprising diffractive elements (e.g. portions located between instances of reflection layer 64, as shown in fig. 7) that extend along (fig. 7) a direction (e.g. aforementioned dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7) within 45 degrees of 
	Regarding claim 2, Schilling anticipates a security element according to claim 1 wherein the first direction (aforementioned dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7) is substantially perpendicular to (note that “orthogonal” is equivalent to “perpendicular”) the second direction (aforementioned width direction, as shown in fig. 7).
	Regarding claim 5, Schilling anticipates a security element according to claim 1, wherein the diffractive optically variable effect generating structure (67) is a dispersive structure (fig. 7; note that by the nature of the surface structure 67’s physical nature, light impinging thereon will be at least minimally spread/scattered; see para. 15 and 25).
	Regarding claim 8, Schilling anticipates a security element according to claim 1, wherein each first image sub-region (aforementioned regions occupied by projecting instances of reflection layer 64) has substantially the same average inclination relative to (fig. 7) the plane (aforementioned plane in which film element 61 sits) of the security element (61).
	Regarding claim 12, Schilling anticipates a security element according to claim 1, wherein the diffractive optically variable effect generating structure (67) varies in one or more of its pitch, 
	Regarding claim 27, Schilling anticipates a security element according to claim 1, wherein the image regions (78 and 79) define a two-dimensional array (fig. 7) of image regions (78 and 79) across (fig. 7) the first surface (aforementioned lower surface).
	Regarding claim 38, Schilling anticipates a method of manufacturing (i.e. “making”, as described in the written abstract) a security element (e.g. film element 61, as shown in figs. 6-7) comprising: i) providing a first layer (e.g. replication layer 63, as shown in fig. 7) having a first surface (e.g. lower surface, as shown in fig. 7); ii) forming the first surface (aforementioned lower surface) of the first layer (63) so as to define an array (fig. 7) of image regions (e.g. pattern region 78 and background regions 79, as shown in fig. 7) across (fig. 7) the first surface (aforementioned lower surface) arranged along (fig. 7) at least a second direction (e.g. width direction, as shown in fig. 7), each image region (78 and 79) comprising (fig. 7) at least a first image sub-region (e.g. regions occupied by projecting instances of reflection layer 64, as shown in fig. 7) having an average inclination defining an angle (e.g. an angle of 0 degrees, as shown in fig. 7), relative to (fig. 7) a plane (e.g. the plane in which film element 61 sits) of the security element (61), about an image region axis (e.g. axes extending through the depth of pattern region 78 and background regions 79, extending along a dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7) extending along a first direction (aforementioned dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7); iii) providing a diffractive (para. 82) optically variable effect generating (per para. 82, surface structure 67 may be a kinegram) structure (e.g. surface structure 67, as shown in fig. 7) in or on (fig. 7) the first surface (aforementioned lower .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6 and 32 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Schilling.
Regarding claim 6, Schilling discloses a security element according to claim 1, but does not disclose wherein the diffractive optically variable effect generating structure (67) has a pitch of -3-New U.S. Patent Application 600 nm or less.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen pitch will determine the resultant optical effect yielded.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a pitch measurement, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 32, Schilling discloses a security element according to claim 1, but does not disclose wherein the or each sub-region (aforementioned regions occupied by projecting instances of reflection layer 64) within each image region (78 and 79) has an average inclination that defines an angle of between 1 degree and 70 degrees relative to the plane (aforementioned plane in which film element 61 sits) of the security element (61), about the image region axis (aforementioned axes extending through the depth of pattern region 78 and background regions 79) extending along the first direction (aforementioned dimension orthogonal to the “width” and “thickness” dimensions shown in fig. 7).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen angle will determine the resultant optical effect yielded.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such an angle measurement as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637